United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      December 28, 2004

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 03-61043
                             Summary Calendar


                   RAYMOND KAYONDO; ADAH NYAMUTOKA,

                                                               Petitioners,

                                   versus

                JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                                 Respondent.



                 Petition for Review of a Decision of
                   the Board of Immigration Appeals
                          BIA No. A95 218 175
                          BIA No. A95 218 176


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

           Raymond Kayondo appeals from the decision of the Board of

Immigration Appeals (BIA) affirming the decision of the immigration

Judge (IJ) denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (CAT).

Kayondo and his wife, Adah Nyamutoka, a beneficiary of Kayondo’s

asylum application, were also denied voluntary departure.

           Kayondo takes issue with the IJ’s adverse credibility

determinations.    Because the record does not compel us to do so, we


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
do not disturb the IJ’s findings regarding the credibility of

Kayondo’s testimony.         See Lopez De Jesus v. INS, 312 F.3d 155, 161

(5th Cir. 2002).

              Kayondo also contends that he established an entitlement

to asylum, withholding of removal, and relief under the CAT.                  The

IJ determined, in view of his assessment of Kayondo’s credibility,

that Kayondo was not entitled to asylum.                  Because Kayondo has

failed   to    show   that    the   evidence   was   so   compelling   that    no

reasonable factfinder could conclude against the IJ’s determination

that Kayondo was not entitled to asylum, we must affirm that

finding.      See Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir.

1996).

              As Kayondo has not made the showing required to obtain

asylum, he has not met the more demanding standard for withholding

of removal.       See Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir.

2002).   Because Kayondo has not shown that it is more likely than

not that he will be tortured upon his return to Uganda, he has not

shown an entitlement to relief under the CAT.                   See 8 C.F.R.

§ 208.18(a)(1); see also Wang v. Ashcroft, 320 F.3d 130, 144 (2d

Cir. 2003) (“Imprisonment of military deserters does not inherently

constitute torture.”).

              Kayondo contends that by using a summary affirmance

procedure the BIA failed to address the arguments made on appeal.

His argument fails because, where the affirmance without opinion

procedure is employed, the IJ’s opinion becomes the opinion of the

                                        2
BIA.   See 8 C.F.R. § 1003.1(e)(4)(ii).       Moreover, this court has

held that the summary affirmance procedure does not deprive this

court of a basis for judicial review.        See Soadjede v. Ashcroft,

324 F.3d 830, 832 (5th Cir. 2003).

          Kayondo also contends that the BIA should not have

affirmed without opinion because the IJ’s opinion contained errors

and because the case does not satisfy the regulatory criteria for

use of the summary affirmance procedure.          As discussed above,

Kayondo has not shown any error in the IJ’s decision on his various

claims for relief.   Kayondo is not entitled to further judicial

review.   See Garcia-Melendez v. Ashcroft, 351 F.3d 657, 663 (5th

Cir. 2003).

          Finally, Kayondo argues that the IJ erred in denying his

request for voluntary departure.       This court lacks jurisdiction to

review the denial of voluntary departure.      See 8 U.S.C. § 1229c(f);

Eyoum v. INS, 125 F.3d 889, 891 (5th Cir. 1997).

          PETITION DENIED.




                                   3